 



EXHIBIT 10.43

REPURCHASE RIGHT
RIGHT OF FIRST REFUSAL

ADVANCED FIBRE COMMUNICATIONS
STOCK PURCHASE AGREEMENT

     AGREEMENT made as of this ___day of _______, 19___, by and among Advanced
Fibre Communications, a California corporation (the “Corporation”),
__________________, the holder of a stock option (the “Optionee”) under the
Corporation’s 1993 Stock Option/Stock Issuance Plan and ___________, the
Optionee’s spouse.

I. EXERCISE OF OPTION

     1.1 EXERCISE. Optionee hereby purchases __________shares (“Purchased
Shares”) of the Corporation’s common stock (“Common Stock”) pursuant to that
certain option (“Option”) granted Optionee on __________, 19___ (“Grant Date”)
to purchase up to __________shares of the Common Stock (“Total Purchasable
Shares”) under the Corporation’s 1993 Stock Option/Stock Issuance Plan, as
amended (the “Plan”) at an exercise price of $__________per share (“Option
Price”).

     1.2 PAYMENT. Concurrently with the delivery of this Agreement to the
Corporate Secretary of the Corporation, Optionee shall pay the Option Price for
the Purchased Shares in accordance with the provisions of the agreement between
the Corporation and Optionee evidencing the Option (the “Option Agreement”) and
shall deliver whatever additional documents may be required by the Option
Agreement as a condition for exercise, together with a duly-executed blank
Assignment Separate from Certificate (in the form attached hereto as Exhibit I)
with respect to the Purchased Shares.

     1.3 DELIVERY OF CERTIFICATES. The certificates representing the Purchased
Shares hereunder shall be held in escrow by the Corporate Secretary of the
Corporation in accordance with the provisions of Article VII.

     1.4 SHAREHOLDER RIGHTS. Until such time as the Corporation actually
exercises its repurchase right, rights of first refusal or special purchase
right under this Agreement, Optionee (or any successor in interest) shall have
all the rights of a shareholder (including voting and dividend rights) with
respect to the Purchased Shares, including the Purchased Shares held in escrow
under Article VII, subject, however, to the transfer restrictions of Article IV.

 



--------------------------------------------------------------------------------



 



II. SECURITIES LAW COMPLIANCE

     2.1 EXEMPTION FROM REGISTRATION. The Purchased Shares have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”), and
are accordingly being issued to Optionee in reliance upon the exemption from
such registration provided by Rule 701 of the Securities and Exchange Commission
(the “SEC”) for stock issuances under compensatory benefit plans such as the
Plan. Optionee hereby acknowledges previous receipt of a copy of the
documentation for such Plan in the form of Exhibit C to the Notice of Grant of
Stock Option (the “Grant Notice”) accompanying the Option Agreement.

     2.2 RESTRICTED SECURITIES.

     A. Optionee hereby confirms that Optionee has been informed that the
Purchased Shares are restricted securities under the 1933 Act and may not be
resold or transferred unless the Purchased Shares are first registered under the
Federal securities laws or unless an exemption from such registration is
available. Accordingly, Optionee hereby acknowledges that Optionee is prepared
to hold the Purchased Shares for an indefinite period and that Optionee is aware
that Rule 144 of the SEC issued under the 1933 Act is not presently available to
exempt the sale of the Purchased Shares from the registration requirements of
the 1933 Act.

     B. Upon the expiration of the ninety (90)-day period immediately following
the date on which the Corporation first becomes subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Purchased Shares, to the extent vested under Article V, may be sold
(without registration) pursuant to the applicable requirements of Rule 144. If
Optionee is at the time of such sale an affiliate of the Corporation for
purposes of Rule 144 or was such an affiliate during the preceding three (3)
months, then the sale must comply with all the requirements of Rule 144
(including the volume limitation on the number of shares sold, the
broker/market-maker sale requirement and the requisite notice to the SEC);
however, the two (2)-year holding period requirement of the Rule will not be
applicable. If Optionee is not at the time of the sale an affiliate of the
Corporation nor was such an affiliate during the preceding three (3) months,
then none of the requirements of Rule 144 (other than the broker/market-maker
sale requirement for Purchased Shares held for less than three (3) years
following payment in cash of the Option Price therefor) will be applicable to
the sale.

     C. Should the Corporation not become subject to the reporting requirements
of the Exchange Act, then Optionee may, provided he/she is not at the time an
affiliate of the Corporation (nor was such an affiliate during the preceding
three (3) months), sell the Purchased Shares (without registration) pursuant to
paragraph (k) of Rule 144 after the Purchased Shares have been held for a period
of three (3) years following the payment in cash of the Option Price for such
shares.

2.



--------------------------------------------------------------------------------



 



     2.3 DISPOSITION OF SHARES. Optionee hereby agrees that Optionee shall make
no disposition of the Purchased Shares (other than a permitted transfer under
paragraph 4.1) unless and until there is compliance with all of the following
requirements:

     (a) Optionee shall have notified the Corporation of the proposed
disposition and provided a written summary of the terms and conditions of the
proposed disposition.

     (b) Optionee shall have complied with all requirements of this Agreement
applicable to the disposition of the Purchased Shares.

     (c) Optionee shall have provided the Corporation with written assurances,
in form and substance satisfactory to the Corporation, that (i) the proposed
disposition does not require registration of the Purchased Shares under the 1933
Act or (ii) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act (including Rule 144) has been taken.

     (d) Optionee shall have provided the Corporation with written assurances,
in form and substance satisfactory to the Corporation, that the proposed
disposition will not result in the contravention of any transfer restrictions
applicable to the Purchased Shares pursuant to the provisions of the
Commissioner Rules identified in paragraph 2.5.

     The Corporation shall NOT be required (i) to transfer on its books any
Purchased Shares which have been sold or transferred in violation of the
provisions of this Article II NOR (ii) to treat as the owner of the Purchased
Shares, or otherwise to accord voting or dividend rights to, any transferee to
whom the Purchased Shares have been transferred in contravention of this
Agreement.

     2.4 RESTRICTIVE LEGENDS. In order to reflect the restrictions on
disposition of the Purchased Shares, the stock certificates for the Purchased
Shares will be endorsed with restrictive legends, including one or more of the
following legends:

     (i) “The shares represented by this certificate have not been registered
under the Securities Act of 1933. The shares may not be sold or offered for sale
in the absence of (a) an effective registration statement for the shares under
such Act, (b) a ‘no action’ letter of the SEC with respect to such sale or
offer, or (c) satisfactory assurances to the Corporation that registration under
such Act is not required with respect to such sale or offer.”

3.



--------------------------------------------------------------------------------



 



     (ii) “It is unlawful to consummate a sale or transfer of this security, or
any interest therein, or to receive any consideration therefor, without the
prior written consent of the Commissioner of Corporations of the State of
California, except as permitted in the Commissioner’s Rules.”

     (iii) “The shares represented by this certificate are unvested and
accordingly may not be sold, assigned, transferred, encumbered, or in any manner
disposed of except in conformity with the terms of a written agreement dated
_________, 19____between the Corporation and the registered holder of the shares
(or the predecessor in interest to the shares). Such agreement grants certain
repurchase rights and rights of first refusal to the Corporation (or its
assignees) upon the sale, assignment, transfer, encumbrance or other disposition
of the Corporation’s shares or upon termination of service with the Corporation.
The Corporation will upon written request furnish a copy of such agreement to
the holder hereof without charge.”

     2.5 RECEIPT OF COMMISSIONER RULES. Optionee hereby acknowledges receipt of
a copy of Section 260.141.11 of the Rules of the California Corporations
Commissioner, a copy of which is attached as Exhibit II to this Agreement.

III. SPECIAL TAX ELECTION

     3.1 SECTION 83(B) ELECTION APPLICABLE TO THE EXERCISE OF A NON- STATUTORY
STOCK OPTION. If the Purchased Shares are acquired hereunder pursuant to the
exercise of a NON-STATUTORY STOCK OPTION, as specified in the Grant Notice, then
the Optionee understands that under Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), the excess of the fair market value of the
Purchased Shares on the date any forfeiture restrictions applicable to such
shares lapse over the Option Price paid for such shares will be reportable as
ordinary income on such lapse date. For this purpose, the term “forfeiture
restrictions” includes the right of the Corporation to repurchase the Purchased
Shares pursuant to the Repurchase Right provided under Article V of this
Agreement. Optionee understands that he/she may elect under Section 83(b) of the
Code to be taxed at the time the Purchased Shares are acquired hereunder, rather
than when and as such Purchased Shares cease to be subject to such forfeiture
restrictions. Such election must be filed with the Internal Revenue Service
within thirty (30) days after the date of this Agreement. Even if the fair
market value of the Purchased Shares at the date of this Agreement equals the
Option Price paid (and thus no tax is payable), the election must be made to
avoid adverse tax consequences in the future. THE FORM FOR MAKING THIS ELECTION
IS ATTACHED AS EXHIBIT III HERETO. OPTIONEE UNDERSTANDS THAT FAILURE TO MAKE
THIS FILING WITHIN THE THIRTY (30)-DAY PERIOD WILL RESULT IN THE RECOGNITION OF
ORDINARY INCOME BY THE OPTIONEE AS THE FORFEITURE RESTRICTIONS LAPSE.

     3.2 CONDITIONAL SECTION 83(B) ELECTION APPLICABLE TO THE EXERCISE OF AN
INCENTIVE STOCK OPTION. If the Purchased Shares are acquired hereunder pursuant
to the

4.



--------------------------------------------------------------------------------



 



exercise of an INCENTIVE STOCK OPTION under the Federal tax laws, as specified
in the Grant Notice, then the following tax principles shall be applicable to
the Purchased Shares:

     A. For regular tax purposes, no taxable income will be recognized at the
time the Option is exercised.

     B. The excess of (i) the fair market value of the Purchased Shares on the
date the Option is exercised or (if later) on the date any forfeiture
restrictions applicable to the Purchased Shares lapse over (ii) the Option Price
paid for the Purchased Shares will be includible in the Optionee’s taxable
income for alternative minimum tax purposes.

     C. If the Optionee makes a disqualifying disposition of the Purchased
Shares, then the Optionee will recognize ordinary income in the year of such
disposition equal in amount to the excess of (i) the fair market value of the
Purchased Shares on the date the Option is exercised or (if later) on the date
any forfeiture restrictions applicable to the Purchased Shares lapse over
(ii) the Option Price paid for the Purchased Shares. Any additional gain
recognized upon the disqualifying disposition will be either short-term or
long-term capital gain depending upon the period for which the Purchased Shares
are held prior to the disposition.

     D. For purposes of the foregoing, the term “forfeiture restrictions” will
include the right of the Corporation to repurchase the Purchased Shares pursuant
to the Repurchase Right provided under Article V of this Agreement. The term
“disqualifying disposition” means any sale or other disposition(1) of the
Purchased Shares within two (2) years after the Grant Date or within one
(1) year after the execution date of this Agreement.

     E. In the absence of final Treasury Regulations relating to incentive stock
options, it is not certain whether the Optionee may, in connection with the
exercise of the Option for any Purchased Shares at the time subject to
forfeiture restrictions, file a protective election under Section 83(b) of the
Code which would limit (I) the Optionee’s alternative minimum taxable income
upon exercise and (II) the Optionee’s ordinary income upon a disqualifying
disposition, to the excess of (i) the fair market value of the Purchased Shares
on the date the Option is exercised over (ii) the Option



--------------------------------------------------------------------------------

(1)   Generally, a disposition of shares purchased under an incentive stock
option includes any transfer of legal title, including a transfer by sale,
exchange or gift, but does not include a transfer to the Optionee’s spouse, a
transfer into joint ownership with right of survivorship if Optionee remains one
of the joint owners, a pledge, a transfer by bequest or inheritance or certain
tax free exchanges permitted under the Code.

5.



--------------------------------------------------------------------------------



 



Price paid for the Purchased Shares. THE APPROPRIATE FORM FOR MAKING SUCH A
PROTECTIVE ELECTION IS ATTACHED AS EXHIBIT III TO THIS AGREEMENT AND MUST BE
FILED WITH THE INTERNAL REVENUE SERVICE WITHIN THIRTY (30) DAYS AFTER THE DATE
OF THIS AGREEMENT. HOWEVER, SUCH ELECTION IF PROPERLY FILED WILL ONLY BE ALLOWED
TO THE EXTENT THE FINAL TREASURY REGULATIONS PERMIT SUCH A PROTECTIVE ELECTION.

     3.3 OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE’S SOLE RESPONSIBILITY, AND
NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(B), EVEN IF
OPTIONEE REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
HIS/HER BEHALF. This filing should be made by registered or certified mail,
return receipt requested, and Optionee must retain two (2) copies of the
completed form for filing with his or her Federal and state tax returns for the
current tax year and an additional copy for his or her records.

IV. TRANSFER RESTRICTIONS

     4.1 RESTRICTION ON TRANSFER. Optionee shall not transfer, assign, encumber
or otherwise dispose of any of the Purchased Shares which are subject to the
Corporation’s Repurchase Right under Article V. In addition, Purchased Shares
which are released from the Repurchase Right shall not be transferred, assigned,
encumbered or otherwise made the subject of disposition in contravention of the
Corporation’s First Refusal Right under Article VI. Such restrictions on
transfer, however, shall NOT be applicable to (i) a gratuitous transfer of the
Purchased Shares, PROVIDED AND ONLY IF the Optionee obtains the Corporation’s
prior written consent to such transfer, (ii) a transfer of title to the
Purchased Shares effected pursuant to the Optionee’s will or the laws of
intestate succession or (iii) a transfer to the Corporation in pledge as
security for any purchase-money indebtedness incurred by the Optionee in
connection with the acquisition of the Purchased Shares.

     4.2 TRANSFEREE OBLIGATIONS. Each person (other than the Corporation) to
whom the Purchased Shares are transferred by means of one of the permitted
transfers specified in paragraph 4.1 must, as a condition precedent to the
validity of such transfer, acknowledge in writing to the Corporation that such
person is bound by the provisions of this Agreement and that the transferred
shares are subject to (i) both the Corporation’s Repurchase Right and the
Corporation’s First Refusal Right granted hereunder and (ii) the market stand-
off provisions of paragraph 4.4, to the same extent such shares would be so
subject if retained by the Optionee.

     4.3 DEFINITION OF OWNER. For purposes of Articles IV, V, VI and VII of this
Agreement, the term “Owner” shall include the Optionee and all subsequent
holders of the Purchased Shares who derive their chain of ownership through a
permitted transfer from the Optionee in accordance with paragraph 4.1.

6.



--------------------------------------------------------------------------------



 



     4.4 MARKET STAND-OFF PROVISIONS.

     A. In connection with any underwritten public offering by the Corporation
of its equity securities pursuant to an effective registration statement filed
under the 1933 Act, including the Corporation’s initial public offering, Owner
shall not sell, make any short sale of, loan, hypothecate, pledge, grant any
option for the purchase of, or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to,
any Purchased Shares without the prior written consent of the Corporation or its
underwriters. Such limitations shall be in effect for such period of time from
and after the effective date of such registration statement as may be requested
by the Corporation or such underwriters; PROVIDED, however, that in no event
shall such period exceed one hundred-eighty (180) days. The limitations of this
paragraph 4.4 shall remain in effect for the two-year period immediately
following the effective date of the Corporation’s initial public offering and
shall thereafter terminate and cease to have any force or effect.

     B. Owner shall be subject to the market stand-off provisions of this
paragraph 4.4 PROVIDED AND ONLY IF the officers and directors of the Corporation
are also subject to similar arrangements.

     C. In the event of any stock dividend, stock split, recapitalization or
other change affecting the Corporation’s outstanding Common Stock effected as a
class without receipt of consideration, then any new, substituted or additional
securities distributed with respect to the Purchased Shares shall be immediately
subject to the provisions of this paragraph 4.4, to the same extent the
Purchased Shares are at such time covered by such provisions.

     D. In order to enforce the limitations of this paragraph 4.4, the
Corporation may impose stop-transfer instructions with respect to the Purchased
Shares until the end of the applicable stand-off period.

V. REPURCHASE RIGHT

     5.1 GRANT. The Corporation is hereby granted the right (the “Repurchase
Right”), exercisable at any time during the sixty (60)-day period following the
date the Optionee ceases for any reason to remain in Service or (if later)
during the sixty (60)-day period following the execution date of this Agreement,
to repurchase at the Option Price all or (at the discretion of the Corporation
and with the consent of the Optionee) any portion of the Purchased Shares in
which the Optionee has not acquired a vested interest in accordance with the
vesting provisions of paragraph 5.3 (such shares to be hereinafter called the
“Unvested Shares”). For purposes of this Agreement, the Optionee shall be deemed
to remain in Service for so long as the Optionee continues to render periodic
services to the Corporation or any parent or subsidiary corporation, whether as
an employee, a non-employee member of the board of directors, or a consultant.

7.



--------------------------------------------------------------------------------



 



     5.2 EXERCISE OF THE REPURCHASE RIGHT. The Repurchase Right shall be
exercisable by written notice delivered to the Owner of the Unvested Shares
prior to the expiration of the applicable sixty (60)-day period specified in
paragraph 5.1. The notice shall indicate the number of Unvested Shares to be
repurchased and the date on which the repurchase is to be effected, such date to
be not more than thirty (30) days after the date of notice. To the extent one or
more certificates representing Unvested Shares may have been previously
delivered out of escrow to the Owner, then Owner shall, prior to the close of
business on the date specified for the repurchase, deliver to the Secretary of
the Corporation the certificates representing the Unvested Shares to be
repurchased, each certificate to be properly endorsed for transfer. The
Corporation shall, concurrently with the receipt of such stock certificates
(either from escrow in accordance with paragraph 7.3 or from Owner as herein
provided), pay to Owner in cash or cash equivalents (including the cancellation
of any purchase-money indebtedness), an amount equal to the Option Price
previously paid for the Unvested Shares which are to be repurchased.

     5.3 TERMINATION OF THE REPURCHASE RIGHT. The Repurchase Right shall
terminate with respect to any Unvested Shares for which it is not timely
exercised under paragraph 5.2. In addition, the Repurchase Right shall
terminate, and cease to be exercisable, with respect to any and all Purchased
Shares in which the Optionee vests in accordance with the vesting schedule
specified in the Grant Notice. All Purchased Shares as to which the Repurchase
Right lapses shall, however, continue to be subject to (i) the First Refusal
Right of the Corporation and its assignees under Article VI, (ii) the market
stand-off provisions of paragraph 4.4 and (iii) the Special Purchase Right under
Article VIII.

     5.4 AGGREGATE VESTING LIMITATION. If the Option is exercised in more than
one increment so that the Optionee is a party to one or more other Stock
Purchase Agreements (“Prior Purchase Agreements”) which are executed prior to
the date of this Agreement, then the total number of Purchased Shares as to
which the Optionee shall be deemed to have a fully-vested interest under this
Agreement and all Prior Purchase Agreements shall not exceed in the aggregate
the number of Purchased Shares in which the Optionee would otherwise at the time
be vested, in accordance with the vesting provisions of paragraph 5.3, had all
the Purchased Shares been acquired exclusively under this Agreement.

     5.5 FRACTIONAL SHARES. No fractional shares shall be repurchased by the
Corporation. Accordingly, should the Repurchase Right extend to a fractional
share (in accordance with the vesting provisions of paragraph 5.3) at the time
the Optionee ceases Service, then such fractional share shall be added to any
fractional share in which the Optionee is at such time vested in order to make
one whole vested share no longer subject to the Repurchase Right.

     5.6 ADDITIONAL SHARES OR SUBSTITUTED SECURITIES. In the event of any stock
dividend, stock split, recapitalization or other change affecting the
Corporation’s outstanding Common Stock as a class effected without receipt of
consideration, then any new,

8.



--------------------------------------------------------------------------------



 



substituted or additional securities or other property (including money paid
other than as a regular cash dividend) which is by reason of any such
transaction distributed with respect to the Purchased Shares shall be
immediately subject to the Repurchase Right, but only to the extent the
Purchased Shares are at the time covered by such right. Appropriate adjustments
to reflect the distribution of such securities or property shall be made to the
number of Purchased Shares and Total Purchasable Shares hereunder and to the
price per share to be paid upon the exercise of the Repurchase Right in order to
reflect the effect of any such transaction upon the Corporation’s capital
structure; PROVIDED, however, that the aggregate purchase price shall remain the
same.

     5.7 CORPORATE TRANSACTION.

     A. Immediately prior to the consummation of any of the following
shareholder-approved transactions (a “Corporate Transaction”):

     (i) a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction the principal purpose of
which is to change the State of the Corporation’s incorporation, or

     (ii) the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation
or dissolution of the Corporation; or

     (iii) any reverse merger in which the Corporation is the surviving entity
but in which all of the Corporation’s outstanding voting stock is
transferred to the acquiring entity or its wholly-owned subsidiary,

the Repurchase Right shall automatically lapse in its entirety except to the
extent the Repurchase Right is to be assigned to the successor corporation (or
its parent company) in connection with such Corporate Transaction.

     B. To the extent the Repurchase Right remains in effect following such
Corporate Transaction, such right shall apply to the new capital stock or other
property (including cash) received in exchange for the Purchased Shares in
consummation of the Corporate Transaction, but only to the extent the Purchased
Shares are at the time covered by such right. Appropriate adjustments shall be
made to the price per share payable upon exercise of the Repurchase Right to
reflect the effect of the Corporate Transaction upon the Corporation’s capital
structure; PROVIDED, however, that the aggregate purchase price shall remain the
same.

VI. RIGHT OF FIRST REFUSAL

     6.1 GRANT. The Corporation is hereby granted the right of first refusal
(the “First Refusal Right”), exercisable in connection with any proposed
transfer of the Purchased

9.



--------------------------------------------------------------------------------



 



Shares in which the Optionee has vested in accordance with the vesting
provisions of Article V. For purposes of this Article VI, the term “transfer”
shall include any sale, assignment, pledge, encumbrance or other disposition for
value of the Purchased Shares intended to be made by the Owner, but shall not
include any of the permitted transfers under paragraph 4.1.

     6.2 NOTICE OF INTENDED DISPOSITION. In the event the Owner desires to
accept a bona fide third-party offer for the transfer of any or all of the
Purchased Shares (the shares subject to such offer to be hereinafter called the
“Target Shares”), Owner shall promptly (i) deliver to the Corporate Secretary of
the Corporation written notice (the “Disposition Notice”) of the terms and
conditions of the offer, including the purchase price and the identity of the
third-party offeror, and (ii) provide satisfactory proof that the disposition of
the Target Shares to such third-party offeror would not be in contravention of
the provisions set forth in Articles II and IV of this Agreement.

     6.3 EXERCISE OF RIGHT. The Corporation (or its assignees) shall, for a
period of twenty-five (25) days following receipt of the Disposition Notice,
have the right to repurchase any or all of the Target Shares specified in the
Disposition Notice upon the same terms and conditions specified therein or upon
terms and conditions which do not materially vary from those specified therein.
Such right shall be exercisable by delivery of written notice (the “Exercise
Notice”) to Owner prior to the expiration of the twenty-five (25)-day exercise
period. If such right is exercised with respect to all the Target Shares
specified in the Disposition Notice, then the Corporation (or its assignees)
shall effect the repurchase of the Target Shares, including payment of the
purchase price, not more than five (5) business days after delivery of the
Exercise Notice; and at such time Owner shall deliver to the Corporation the
certificates representing the Target Shares to be repurchased, each certificate
to be properly endorsed for transfer. To the extent any of the Target Shares are
at the time held in escrow under Article VII, the certificates for such shares
shall automatically be released from escrow and delivered to the Corporation for
purchase.

     Should the purchase price specified in the Disposition Notice be payable in
property other than cash or evidences of indebtedness, the Corporation (or its
assignees) shall have the right to pay the purchase price in the form of cash
equal in amount to the value of such property. If the Owner and the Corporation
(or its assignees) cannot agree on such cash value within ten (10) days after
the Corporation’s receipt of the Disposition Notice, the valuation shall be made
by an appraiser of recognized standing selected by the Owner and the Corporation
(or its assignees) or, if they cannot agree on an appraiser within twenty
(20) days after the Corporation’s receipt of the Disposition Notice, each shall
select an appraiser of recognized standing and the two appraisers shall
designate a third appraiser of recognized standing, whose appraisal shall be
determinative of such value. The cost of such appraisal shall be shared equally
by the Owner and the Corporation. The closing shall then be held on the LATER of
(i) the fifth business day following delivery of the Exercise Notice or (ii) the
fifth business day after such cash valuation shall have been made.

10.



--------------------------------------------------------------------------------



 



     6.4 NON-EXERCISE OF RIGHT. In the event the Exercise Notice is not given to
Owner within twenty-five (25) days following the date of the Corporation’s
receipt of the Disposition Notice, Owner shall have a period of thirty (30) days
thereafter in which to sell or otherwise dispose of the Target Shares to the
third-party offeror identified in the Disposition Notice upon terms and
conditions (including the purchase price) no more favorable to such third-party
offeror than those specified in the Disposition Notice; PROVIDED, however, that
any such sale or disposition must not be effected in contravention of the
provisions of Article II of this Agreement. To the extent any of the Target
Shares are at the time held in escrow under Article VII, the certificates for
such shares shall automatically be released from escrow and surrendered to the
Owner. The third-party offeror shall acquire the Target Shares free and clear of
the Corporation’s Repurchase Right under Article V and the Corporation’s First
Refusal Right hereunder, but the acquired shares shall remain subject to (i) the
securities law restrictions of paragraph 2.2(a) and (ii) the market stand-off
provisions of paragraph 4.4. In the event Owner does not effect such sale or
disposition of the Target Shares within the specified thirty (30)-day period,
the Corporation’s First Refusal Right shall continue to be applicable to any
subsequent disposition of the Target Shares by Owner until such right lapses in
accordance with paragraph 6.7.

     6.5 PARTIAL EXERCISE OF RIGHT. In the event the Corporation (or its
assignees) makes a timely exercise of the First Refusal Right with respect to a
portion, but not all, of the Target Shares specified in the Disposition Notice,
Owner shall have the option, exercisable by written notice to the Corporation
delivered within thirty (30) days after the date of the Disposition Notice, to
effect the sale of the Target Shares pursuant to one of the following
alternatives:

     (i) sale or other disposition of all the Target Shares to the third-party
offeror identified in the Disposition Notice, but in full compliance with the
requirements of paragraph 6.4, as if the Corporation did not exercise the First
Refusal Right hereunder; or

     (ii) sale to the Corporation (or its assignees) of the portion of the
Target Shares which the Corporation (or its assignees) has elected to purchase,
such sale to be effected in substantial conformity with the provisions of
paragraph 6.3.

     Failure of Owner to deliver timely notification to the Corporation under
this paragraph 6.5 shall be deemed to be an election by Owner to sell the Target
Shares pursuant to alternative (i) above.

     6.6 RECAPITALIZATION/MERGER

     (a) In the event of any stock dividend, stock split, recapitalization or
other transaction affecting the Corporation’s outstanding Common Stock as a
class effected without receipt of consideration, then any new, substituted or
additional securities or other

11.



--------------------------------------------------------------------------------



 



property which is by reason of such transaction distributed with respect to the
Purchased Shares shall be immediately subject to the Corporation’s First Refusal
Right hereunder, but only to the extent the Purchased Shares are at the time
covered by such right.

     (b) In the event of either of the following shareholder-approved
transactions:

     (i) a merger or consolidation in which the Corporation is not the surviving
entity, or

     (ii) any reverse merger in which the Corporation is the surviving entity
but in which all of the Corporation’s outstanding voting stock is transferred to
the acquiring entity or its wholly-owned subsidiary,

     the Corporation’s First Refusal Right shall remain in full force and effect
and shall apply to the new capital stock or other property received in exchange
for the Purchased Shares in consummation of the transaction, but only to the
extent the Purchased Shares are at the time covered by such right.

     6.7 LAPSE. The First Refusal Right under this Article VI shall lapse and
cease to have effect upon the EARLIEST to occur of (i) the first date on which
shares of the Corporation’s Common Stock are held of record by more than five
hundred (500) persons, (ii) a determination is made by the Corporation’s Board
of Directors that a public market exists for the outstanding shares of the
Corporation’s Common Stock or (iii) a firm commitment underwritten public
offering, pursuant to an effective registration statement under the 1933 Act,
covering the offer and sale of the Corporation’s Common Stock in the aggregate
amount of at least $5,000,000. However, the market stand-off provisions of
paragraph 4.4 shall continue to remain in full force and effect following the
lapse of the First Refusal Right hereunder.

VII. ESCROW

     7.1 DEPOSIT. Upon issuance, the certificates for any Unvested Shares
purchased hereunder shall be deposited in escrow with the Corporate Secretary of
the Corporation to be held in accordance with the provisions of this Article
VII. Each deposited certificate shall be accompanied by a duly-executed
Assignment Separate from Certificate in the form of Exhibit I. The deposited
certificates, together with any other assets or securities from time to time
deposited with the Corporate Secretary pursuant to the requirements of this
Agreement, shall remain in escrow until such time or times as the certificates
(or other assets and securities) are to be released or otherwise surrendered for
cancellation in accordance with paragraph 7.3. Upon delivery of the certificates
(or other assets and securities) to the Corporate Secretary of the Corporation,
the Owner shall be issued an instrument of deposit acknowledging the number of
Unvested Shares (or other assets and securities) delivered in escrow.

12



--------------------------------------------------------------------------------



 



     7.2 RECAPITALIZATION. All regular cash dividends on the Unvested Shares (or
other securities at the time held in escrow) shall be paid directly to the Owner
and shall not be held in escrow. However, in the event of any stock dividend,
stock split, recapitalization or other change affecting the Corporation’s
outstanding Common Stock as a class effected without receipt of consideration or
in the event of a Corporate Transaction, any new, substituted or additional
securities or other property which is by reason of such transaction distributed
with respect to the Unvested Shares shall be immediately delivered to the
Corporate Secretary to be held in escrow under this Article VII, but only to the
extent the Unvested Shares are at the time subject to the escrow requirements of
paragraph 7.1.

     7.3 RELEASE/SURRENDER. The Unvested Shares, together with any other assets
or securities held in escrow hereunder, shall be subject to the following terms
and conditions relating to their release from escrow or their surrender to the
Corporation for repurchase and cancellation:

     (i) Should the Corporation (or its assignees) elect to exercise the
Repurchase Right under Article V with respect to any Unvested Shares, then the
escrowed certificates for such Unvested Shares (together with any other assets
or securities issued with respect thereto) shall be delivered to the Corporation
concurrently with the payment to the Owner, in cash or cash equivalent
(including the cancellation of any purchase-money indebtedness), of an amount
equal to the aggregate Option Price for such Unvested Shares, and the Owner
shall cease to have any further rights or claims with respect to such Unvested
Shares (or other assets or securities attributable to such Unvested Shares).

     (ii) Should the Corporation (or its assignees) elect to exercise its First
Refusal Right under Article VI with respect to any vested Target Shares held at
the time in escrow hereunder, then the escrowed certificates for such Target
Shares (together with any other assets or securities attributable thereto)
shall, concurrently with the payment of the paragraph 6.3 purchase price for
such Target Shares to the Owner, be surrendered to the Corporation, and the
Owner shall cease to have any further rights or claims with respect to such
Target Shares (or other assets or securities).

     (iii) Should the Corporation (or its assignees) elect NOT to exercise its
First Refusal Right under Article VI with respect to any Target Shares held at
the time in escrow hereunder, then the escrowed certificates for such Target
Shares (together with any other assets or securities attributable thereto) shall
be surrendered to the Owner for disposition in accordance with provisions of
paragraph 6.4.

13.



--------------------------------------------------------------------------------



 



     (iv) As the interest of the Optionee in the Unvested Shares (or any other
assets or securities attributable thereto) vests in accordance with the
provisions of Article V, the certificates for such vested shares (as well as all
other vested assets and securities) shall be released from escrow and delivered
to the Owner in accordance with the following schedule:

     a. The initial release of vested shares (or other vested assets and
securities) from escrow shall be effected within thirty (30) days following the
expiration of the initial twelve (12)-month period measured from the Grant Date.

     b. Subsequent releases of vested shares (or other vested assets and
securities) from escrow shall be effected at semi-annual intervals thereafter,
with the first such semi-annual release to occur eighteen (18) months after the
Grant Date.

     c. Upon the Optionee’s cessation of Service, any escrowed Purchased Shares
(or other assets or securities) in which the Optionee is at the time vested
shall be promptly released from escrow.

     d. Upon any earlier termination of the Corporation’s Repurchase Right in
accordance with the applicable provisions of Article V, any Purchased Shares (or
other assets or securities) at the time held in escrow hereunder shall promptly
be released to the Owner as fully-vested shares or other property.

     (v) All Purchased Shares (or other assets or securities) released from
escrow in accordance with the provisions of subparagraph (iv) above shall
nevertheless remain subject to (I) the Corporation’s First Refusal Right under
Article VI until such right lapses pursuant to paragraph 6.7, (II) the market
stand-off provisions of paragraph 4.4 until such provisions terminate in
accordance therewith and (III) the Special Purchase Right under Article VIII.

VIII. MARITAL DISSOLUTION OR LEGAL SEPARATION

     8.1 GRANT. In connection with the dissolution of the Optionee’s marriage or
the legal separation of the Optionee and the Optionee’s spouse, the Corporation
shall have the right (the “Special Purchase Right”), exercisable at any time
during the thirty (30)-day period following the Corporation’s receipt of the
required Dissolution Notice under paragraph 8.2, to purchase from the Optionee’s
spouse, in accordance with the provisions

14.



--------------------------------------------------------------------------------



 



of paragraph 8.3, all or any portion of the Purchased Shares which would
otherwise be awarded to such spouse in settlement of any community property or
other marital property rights such spouse may have in such shares.

     8.2 NOTICE OF DECREE OR AGREEMENT. The Optionee shall promptly provide the
Secretary of the Corporation with written notice (the “Dissolution Notice”) of
(i) the entry of any judicial decree or order resolving the property rights of
the Optionee and the Optionee’s spouse in connection with their marital
dissolution or legal separation or (ii) the execution of any contract or
agreement relating to the distribution or division of such property rights. The
Dissolution Notice shall be accompanied by a copy of the actual decree of
dissolution or settlement agreement between the Optionee and the Optionee’s
spouse which provides for the award to the spouse of one or more Purchased
Shares in settlement of any community property or other marital property rights
such spouse may have in such shares.

     8.3 EXERCISE OF SPECIAL PURCHASE RIGHT. The Special Purchase Right shall be
exercisable by delivery of written notice (the “Purchase Notice”) to the
Optionee and the Optionee’s spouse within thirty (30) days after the
Corporation’s receipt of the Dissolution Notice. The Purchase Notice shall
indicate the number of shares to be purchased by the Corporation, the date such
purchase is to be effected (such date to be not less than five (5) business
days, nor more than ten (10) business days, after the date of the Purchase
Notice), and the fair market value to be paid for such Purchased Shares. The
Optionee (or the Optionee’s spouse, to the extent such spouse has physical
possession of the Purchased Shares) shall, prior to the close of business on the
date specified for the purchase, deliver to the Corporate Secretary of the
Corporation the certificates representing the shares to be purchased, each
certificate to be properly endorsed for transfer. To the extent any of the
shares to be purchased by the Corporation are at the time held in escrow under
Article VII, the certificates for such shares shall be promptly delivered out of
escrow to the Corporation. The Corporation shall, concurrently with the receipt
of the stock certificates, pay to the Optionee’s spouse (in cash or cash
equivalents) an amount equal to the fair market value specified for such shares
in the Purchase Notice.

     If the Optionee’s spouse does not agree with the fair market value
specified for the shares in the Purchase Notice, then the spouse shall promptly
notify the Corporation in writing of such disagreement and the fair market value
of such shares shall thereupon be determined by an appraiser of recognized
standing selected by the Corporation and the spouse. If they cannot agree on an
appraiser within twenty (20) days after the date of the Purchase Notice, each
shall select an appraiser of recognized standing, and the two appraisers shall
designate a third appraiser of recognized standing whose appraisal shall be
determinative of such value. The cost of the appraisal shall be shared equally
by the Corporation and the Optionee’s spouse. The closing shall then be held on
the fifth business day following the completion of such appraisal; PROVIDED,
however, that if the appraised value is more than fifteen percent (15%) greater
than the fair market value specified for the shares in the Purchase Notice, the
Corporation shall have the right, exercisable prior to the

15.



--------------------------------------------------------------------------------



 



expiration of such five (5)-business-day period, to rescind the exercise of the
Special Purchase Right and thereby revoke its election to purchase the shares
awarded to the spouse.

     8.4 LAPSE. The Special Purchase Right under this Article VIII shall lapse
and cease to have effect upon the EARLIER to occur of (i) the first date on
which the First Refusal Right under Article VI lapses or (ii) the expiration of
the thirty (30)-day exercise period specified in paragraph 8.3, to the extent
the Special Purchase Right is not timely exercised in accordance with such
paragraph.

IX. GENERAL PROVISIONS

     9.1 ASSIGNMENT. The Corporation may assign its Repurchase Right under
Article V, its First Refusal Right under Article VI and/or its Special Purchase
Right under Article VIII to any person or entity selected by the Corporation’s
Board of Directors, including (without limitation) one or more shareholders of
the Corporation.

     If the assignee of the Repurchase Right is other than a one hundred percent
(100%) owned subsidiary corporation of the Corporation or the parent corporation
owning one hundred percent (100%) of the Corporation, then such assignee must
make a cash payment to the Corporation, upon the assignment of the Repurchase
Right, in an amount equal to the excess (if any) of (i) the fair market value of
the Unvested Shares at the time subject to the assigned Repurchase Right over
(ii) the aggregate repurchase price payable for the Unvested Shares thereunder.

     9.2 DEFINITIONS. For purposes of this Agreement, the following provisions
shall be applicable in determining the parent and subsidiary
corporations of the Corporation:

     (i) Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a parent
corporation of the Corporation, provided each such corporation in the unbroken
chain (other than the Corporation) owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

     (ii) Each corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation shall be considered to be a
subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

16.



--------------------------------------------------------------------------------



 



     9.3 NO EMPLOYMENT OR SERVICE CONTRACT. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the Service of the
Corporation (or any parent or subsidiary corporation of the Corporation
employing or retaining Optionee) for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Corporation
(or any parent or subsidiary corporation of the Corporation employing or
retaining Optionee) or the Optionee, which rights are hereby expressly reserved
by each, to terminate the Optionee’s Service at any time for any reason
whatsoever, with or without cause.

     9.4 NOTICES. Any notice required in connection with (i) the Repurchase
Right, the Special Purchase Right or the First Refusal Right or (ii) the
disposition of any Purchased Shares covered thereby shall be given in writing
and shall be deemed effective upon personal delivery or upon deposit in the
United States mail, registered or certified, postage prepaid and addressed to
the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph 9.4 to
all other parties to this Agreement.

     9.5 NO WAIVER. The failure of the Corporation (or its assignees) in any
instance to exercise the Repurchase Right granted under Article V, or the
failure of the Corporation (or its assignees) in any instance to exercise the
First Refusal Right granted under Article VI, or the failure of the Corporation
(or its assignees) in any instance to exercise the Special Purchase Right
granted under Article VIII shall not constitute a waiver of any other repurchase
rights and/or rights of first refusal that may subsequently arise under the
provisions of this Agreement or any other agreement between the Corporation and
the Optionee or the Optionee’s spouse. No waiver of any breach or condition of
this Agreement shall be deemed to be a waiver of any other or subsequent breach
or condition, whether of like or different nature.

     9.6 CANCELLATION OF SHARES. If the Corporation (or its assignees) shall
make available, at the time and place and in the amount and form provided in
this Agreement, the consideration for the Purchased Shares to be repurchased in
accordance with the provisions of this Agreement, then from and after such time,
the person from whom such shares are to be repurchased shall no longer have any
rights as a holder of such shares (other than the right to receive payment of
such consideration in accordance with this Agreement), and such shares shall be
deemed purchased in accordance with the applicable provisions hereof and the
Corporation (or its assignees) shall be deemed the owner and holder of such
shares, whether or not the certificates therefor have been delivered as required
by this Agreement.

17.



--------------------------------------------------------------------------------



 



X. MISCELLANEOUS PROVISIONS

     10.1 OPTIONEE UNDERTAKING. Optionee hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
in its judgment deem necessary or advisable in order to carry out or effect one
or more of the obligations or restrictions imposed on either the Optionee or the
Purchased Shares pursuant to the express provisions of this Agreement.

     10.2 AGREEMENT IS ENTIRE CONTRACT. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the express terms and provisions of the
Plan.

     10.3 GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, as such laws are applied
to contracts entered into and performed in such State without resort to that
State’s conflict-of-laws rules.

     10.4 COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

     10.5 SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Corporation and its successors and
assigns and the Optionee and the Optionee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join herein and be bound by the terms and conditions hereof.

     10.6 POWER OF ATTORNEY. Optionee’s spouse hereby appoints Optionee his or
her true and lawful attorney in fact, for him or her and in his or her name,
place and stead, and for his or her use and benefit, to agree to any amendment
or modification of this Agreement and to execute such further instruments and
take such further actions as may reasonably be necessary to carry out the intent
of this Agreement. Optionee’s spouse further gives and grants unto Optionee as
his or her attorney in fact full power and authority to do and perform every act
necessary and proper to be done in the exercise of any of the foregoing powers
as fully as he or she might or could do if personally present, with full power
of substitution and revocation, hereby ratifying and confirming all that
Optionee shall lawfully do and cause to be done by virtue of this power of
attorney.

18.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

                          ADVANCED FIBRE COMMUNICATIONS
 
                        By:    

               
 
                        Title:    

                    Address:                      
 
                             
 
                             

          Optionee(*/)         Address:                      
 
                             

     The undersigned spouse of Optionee has read and hereby approves the
foregoing Stock Purchase Agreement. In consideration of the Corporation’s
granting the Optionee the right to acquire the Purchased Shares in accordance
with the terms of such Agreement, the undersigned hereby agrees to be
irrevocably bound by all the terms and provisions of such Agreement, including
(specifically) the right of the Corporation (or its assignees) to purchase any
and all interest or right the undersigned may otherwise have in such shares
pursuant to community property laws or other marital property rights.

                               

      Optionee’s Spouse             Address:                      
 
                             



--------------------------------------------------------------------------------

(*/) I have executed the Section 83(b) election that was attached hereto as an
Exhibit. As set forth in Article III, I understand that I, and NOT the
Corporation, will be responsible for completing the form and filing the election
with the appropriate office of the Federal and State tax authorities and that if
such filing is not completed within thirty (30) days after the date of this
Agreement, I will not be entitled to the tax benefits provided by Section 83(b).

19.



--------------------------------------------------------------------------------



 



EXHIBIT I

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED                                          hereby sell(s),
assign(s) and transfer(s) unto Advanced Fibre Communications (the
“Corporation”),                      (                    ) shares of the Common
Stock of the Corporation standing in his\her name on the books of the
Corporation represented by Certificate No.                      herewith and do
hereby irrevocably constitute and appoint
                                         Attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

Dated:                                         

Signature                                        

INSTRUCTION: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Corporation to exercise its
Repurchase Right set forth in the Agreement without requiring additional
signatures on the part of the Optionee.

 



--------------------------------------------------------------------------------



 



EXHIBIT II

SECTION 260.141.11
TITLE 10, CALIFORNIA ADMINISTRATIVE CODE

     260.141.11 Restriction on Transfer. (a) The issuer of any security upon
which a restriction on transfer has been imposed pursuant to Sections 260.102.6,
260.141.10 or 260.534 shall cause a copy of this section to be delivered to each
issuee or transferee of such security at the time the certificate evidencing the
security is delivered to the issuee or transferee.

     (b) It is unlawful for the holder of any such security to consummate a sale
or transfer of such security, or any interest therein, without the prior written
consent of the Commissioner (until this condition is removed pursuant to
Section 260.141.12 of these rules), except:

     (1) to the issuer;

     (2) pursuant to the order or process of any court;

     (3) to any person described in Subdivision (i) of Section 25102 of the Code
or Section 260.105.14 of these rules;

     (4) to the transferor’s ancestors, descendants or spouse, or any custodian
or trustee for the account of the transferor or the transferor’s ancestors,
descendants, or spouse; or to a transferee by a trustee or custodian for the
account of the transferee or the transferee’s ancestors, descendants or spouse;

     (5) to holders of securities of the same class of the same issuer;

     (6) by way of gift or donation inter vivos or on death;

     (7) by or through a broker-dealer licensed under the Code (either acting as
such or as a finder) to a resident of a foreign state, territory or country who
is neither domiciled in this state to the knowledge of the broker- dealer, nor
actually present in this state if the sale of such securities is not in
violation of any securities law of the foreign state, territory or country
concerned;

     (8) to a broker-dealer licensed under the Code in a principal transaction,
or as an underwriter or member of an underwriting syndicate or
selling group;

     (9) if the interest sold or transferred is a pledge or other lien given by
the purchaser to the seller upon a sale of the security for which the
Commissioner’s written consent is obtained or under this rule not required;

 



--------------------------------------------------------------------------------



 



     (10) by way of a sale qualified under Sections 25111, 25112, 25113 or 25121
of the Code, of the securities to be transferred, provided that no order under
Section 25140 or Subdivision (a) of Section 25143 is in effect with respect to
such qualification;

     (11) by a corporation to a wholly owned subsidiary of such corporation, or
by a wholly owned subsidiary of a corporation to such
corporation;

     (12) by way of an exchange qualified under Section 25111, 25112 or 25113 of
the Code, provided that no order under Section 25140 or Subdivision (a) of
Section 25143 is in effect with respect to such qualification;

     (13) between residents of foreign states, territories or countries who are
neither domiciled nor actually present in this state;

     (14) to the State Controller pursuant to the Unclaimed Property Law or to
the administrator of the unclaimed property law of another state; or

     (15) by the State Controller pursuant to the Unclaimed Property Law or by
the administrator of the unclaimed property law of another state if, in either
such case, such person (i) discloses to potential purchasers at the sale that
transfer of the securities is restricted under this rule, (ii) delivers to each
purchaser a copy of this rule, and (iii) advises the Commissioner of the name of
each purchaser;

     (16) by a trustee to a successor trustee when such transfer does not
involve a change in the beneficial ownership of the securities;

     (17) by way of an offer and sale of outstanding securities in an issuer
transaction that is subject to the qualification requirement of Section 25110 of
the Code but exempt from that qualification requirement by subdivision (f) of
Section 25102; provided that any such transfer is on the condition that any
certificate evidencing the security issued to such transferee shall contain the
legend required by this section.

     (c) The certificates representing all such securities subject to such a
restriction on transfer, whether upon initial issuance or upon any transfer
thereof, shall bear on their face a legend, prominently stamped or printed
thereon in capital letters of not less than 10-point size, reading as follows:

“IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY, OR ANY
INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA,
EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.”

2.



--------------------------------------------------------------------------------



 



REPURCHASE RIGHTS

EXHIBIT III

SECTION 83(B) TAX ELECTION

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.



(1)   The taxpayer who performed the services is:

     Name:                                                            

     Address:                                                            

     Taxpayer Ident.
No.:                                                            



(2)   The property with respect to which the election is being made is
                                 shares of the common stock of Advanced Fibre
Communications   (3)   The property was issued on
                                        , 19                    .   (4)   The
taxable year in which the election is being made is the calendar year
19                    .   (5)   The property is subject to a repurchase right
pursuant to which the issuer has the right to acquire the property at the
original purchase price if for any reason taxpayer’s employment with the issuer
is terminated. The issuer’s repurchase right lapses in a series of annual and
monthly installments over a four year period ending on
                                        , 19                    .   (6)   The
fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never
lapse) is $                     per share.   (7)   The amount paid for such
property is $                     per share.   (8)   A copy of this statement
was furnished to Advanced Fibre Communications for whom taxpayer rendered the
services underlying the transfer of property.   (9)   This statement is executed
as of:                                         , 199                    .

     
                                                            
                                                              
Spouse (if any)
  Taxpayer

THIS FORM MUST BE FILED WITH THE INTERNAL REVENUE SERVICE CENTER WITH WHICH
TAXPAYER FILES HIS/HER FEDERAL INCOME TAX RETURNS. THE FILING MUST BE MADE
WITHIN 30 DAYS AFTER THE EXECUTION DATE OF THE STOCK PURCHASE AGREEMENT.

 



--------------------------------------------------------------------------------



 



SPECIAL PROTECTIVE ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE
CODE WITH RESPECT TO PROPERTY ACQUIRED UPON EXERCISE OF AN INCENTIVE STOCK
OPTION

The property described in the above Section 83(b) election is comprised of
shares of common stock acquired pursuant to the exercise of an incentive stock
option under Section 422 of the Code. Accordingly, it is the intent of the
Taxpayer to utilize this election to achieve the following tax results:

     1. The purpose of this election is to have the alternative minimum taxable
income attributable to the purchased shares measured by the amount by which the
fair market value of such shares at the time of their transfer to the Taxpayer
exceeds the purchase price paid for the shares. In the absence of this election,
such alternative minimum taxable income would be measured by the spread between
the fair market value of the purchased shares and the purchase price which
exists on the various lapse dates in effect for the forfeiture restrictions
applicable to such shares. The election is to be effective to the full extent
permitted under the Internal Revenue Code.

     2. Section 421(a)(1) of the Code expressly excludes from income any excess
of the fair market value of the purchased shares over the amount paid for such
shares. Accordingly, this election is also intended to be effective in the event
there is a “disqualifying disposition” of the shares, within the meaning of
Section 421(b) of the Code, which would otherwise render the provisions of
Section 83(a) of the Code applicable at that time. Consequently, the Taxpayer
hereby elects to have the amount of disqualifying disposition income measured by
the excess of the fair market value of the purchased shares on the date of
transfer to the Taxpayer over the amount paid for such shares. Since Section
421(a) presently applies to the shares which are the subject of this Section
83(b) election, no taxable income is actually recognized for regular tax
purposes at this time, and no income taxes are payable, by the Taxpayer as a
result of this election.

This form should be filed with the Internal Revenue Service Center with which
taxpayer files his/her Federal income tax returns. The filing must be made
within 30 days after the execution date of the Stock Purchase Agreement.

NOTE: THIS PAGE SHOULD BE ATTACHED ONLY IF YOU ARE EXERCISING AN INCENTIVE
STOCK OPTION.

 